
	
		I
		112th CONGRESS
		1st Session
		H. R. 2641
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2011
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of Commerce to convey real
		  property, including improvements, of the National Oceanic and Atmospheric
		  Administration in Ketchikan, Alaska, and for other purposes.
	
	
		1.Conveyance certain property
			 of the National Oceanic and Atmospheric Administration in Ketchikan,
			 Alaska
			(a)In
			 generalNotwithstanding any other provision of law, if the
			 Secretary of Commerce determines that it is in the best interest of the
			 National Oceanic and Atmospheric Administration and the Federal Government to
			 do so, the Secretary may convey to a non-Federal entity, by standard quitclaim
			 deed, real property, including improvements to such property, under the
			 administrative jurisdiction of the Under Secretary for Oceans and Atmosphere,
			 located at 1010 Stedman Street in Ketchikan, Alaska.
			(b)Consideration
				(1)In
			 generalFor a conveyance under subsection (a), the Secretary
			 shall require that the United States receive consideration of not less than the
			 fair market value of the property or rights conveyed.
				(2)FormConsideration
			 under this subsection may include any combination of—
					(A)property (either
			 real or personal);
					(B)cash or cash
			 equivalents; and
					(C)consideration
			 in-kind, including—
						(i)provision of
			 space, goods, or services of benefit, including construction, repair,
			 remodeling, or other physical improvements;
						(ii)maintenance of
			 property;
						(iii)provision of
			 office, storage, or other useable space; or
						(iv)relocation
			 services associated with conveyance of property under this section.
						(3)Determination
			 of fair market valueThe Secretary shall determine fair market
			 value for purposes of paragraph (1) based on a highest- and best-use appraisal
			 of the properties conveyed under subsection (a) conducted in conformance with
			 the Uniform Appraisal Standards for Professional Appraisal Practice.
				(c)Use of
			 proceedsAny amounts received under subsection (b) by the United
			 States as proceeds of any conveyance under this section shall be available to
			 the Secretary, subject to appropriation, for the acquisition, whether through
			 lease or purchase of real property, and associated design and construction of a
			 new port facility in Ketchikan, Alaska, that is under the administrative
			 jurisdiction of the Under Secretary for Oceans and Atmosphere.
			(d)Legal
			 descriptionThe exact acreage and legal description of the real
			 property to be conveyed under subsection (a) shall be determined by a survey
			 satisfactory to the Secretary of Commerce. The cost of the survey shall be
			 borne by the Secretary of Commerce.
			(e)ExchangeThe
			 Secretary may exchange all or any portion of the real property under subsection
			 (a) as the Secretary considers appropriate to protect the interest of the
			 United States.
			(f)TransitionDuring
			 any transition period necessary for the relocation to a new port facility under
			 subsection (c), the Secretary may, subject to the availability of
			 appropriations, acquire such temporary facilities and associated services,
			 through lease, license, or permit as may be necessary for such
			 relocation.
			(g)Additional
			 terms and conditionsThe Secretary may require such additional
			 terms and conditions with a conveyance under subsection (a) as the Secretary
			 considers appropriate to protect the interest of the United States.
			
